         Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


PATRICK R.,1                                      3:19-cv-01526-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20    Page 2 of 22




MICHAEL W. PILE
Acting Regional Chief Counsel
RYAN TA LU
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2034

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Patrick R. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.       This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed applications for DIB and Supplemental

Security Income (SSI) on January 22, 2016, alleging a disability

onset date of November 1, 2010.          Tr. 243, 247.1         The applications

were denied initially and on reconsideration.              An Administrative

Law Judge (ALJ) held a hearing on December 21, 2017.                  Tr. 33-55.


     1
       Citations to the official transcript of record filed by
the Commissioner on April 3, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 3:19-cv-01526-BR    Document 19   Filed 10/26/20   Page 3 of 22




At the hearing Plaintiff amended his alleged onset date to

September 15, 2014.   Tr. 37.     Plaintiff was represented by an

attorney at the hearing.      Plaintiff and a vocational expert (VE)

testified.

     The ALJ issued a decision on April 6, 2018, in which he

found Plaintiff was not disabled from September 15, 2014,

Plaintiff’s amended onset date, to his September 30, 2015, date

last insured and, therefore, is not entitled to DIB benefits.

Tr. 26.   The ALJ, however, also found Plaintiff was disabled

after January 25, 2016, and, therefore, Plaintiff is entitled to

SSI benefits beginning on that date.         Tr. 26.    Pursuant to 20

C.F.R. § 404.984(d), that decision became the final decision of

the Commissioner on July 18, 2019, when the Appeals Council

denied Plaintiff's request for review.         Tr. 1-6.      See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).

     Plaintiff challenges only the ALJ’s decision denying his

application for DIB for the relevant period of September 15,

2014, through September 30, 2015.



                                BACKGROUND

     Plaintiff was born on October 4, 1957, and was 60 years old

at the time of the hearing.      Tr. 243.     Plaintiff graduated from

high school.   Tr. 287.      Plaintiff has past relevant work

experience as a community worker, shift manager, and vending


3 - OPINION AND ORDER
      Case 3:19-cv-01526-BR   Document 19    Filed 10/26/20   Page 4 of 22




manager.   Tr. 26.

     Plaintiff alleges disability during the relevant period due

to a stroke in 2010, left-side neuropathy, diabetes, high blood

pressure, sleep apnea, depression, and “memory recall issues.”

Tr. 98.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 22-24.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”              42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision


4 - OPINION AND ORDER
      Case 3:19-cv-01526-BR   Document 19    Filed 10/26/20   Page 5 of 22




if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.               Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).               Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).




5 - OPINION AND ORDER
     Case 3:19-cv-01526-BR    Document 19   Filed 10/26/20   Page 6 of 22




                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).   See also 20 C.F.R. § 404.1520.        Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).         See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must


6 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 7 of 22




assess the claimant’s residual functional capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set


7 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 8 of 22




forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after his September 15, 2014,

amended alleged onset date.     Tr. 19.

     At Step Two the ALJ found Plaintiff had the severe

impairments of cerebral vascular accident (CVA) and obesity

during the relevant period (September 15, 2014, through

September 30, 2015).    Tr. 20.    The ALJ found Plaintiff’s

impairments of sleep apnea, hypertension, depression, and anxiety

were not severe during the relevant period.          Tr. 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.      Tr. 21.     The ALJ found

Plaintiff had the RFC to perform light work during the relevant

period with the following limitations:

          [Plaintiff] could lift and carry 20 pounds
          occasionally and 10 pounds frequently, sit for six
          hours in an eight-hour workday, and stand and walk
          for six hours in an eight-hour workday.
          [Plaintiff] could occasionally bend, squat, and
          kneel, but could not perform overhead work. Due
          to [Plaintiff’s] obesity, [Plaintiff] was
          restricted from work involving ladders, scaffolds,

8 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 9 of 22




          unprotected heights, and moving machinery.

Tr. 21.

     At Step Four the ALJ found Plaintiff could perform his past

relevant work as a community worker and shift manager during the

relevant period, and, therefore, Plaintiff was not disabled from

his September 15, 2014, amended alleged onset date, through his

September 30, 2015, date last insured.        Tr. 26.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) “gave res

judicata effect” to some findings of ALJ William Musseman in a

May 13, 2013, decision as to an earlier DIB application by

Plaintiff; (2) failed to find at Step Two that Plaintiff’s “back

problems,” sleep apnea, neuropathy, central pain syndrome,

diabetes, depression, and memory deficits were severe during the

relevant period; (3) found at Step Three that Plaintiff’s

impairments did not meet any Listing during the relevant period;

(4) partially rejected Plaintiff’s testimony; and (5) found at

Step Four that Plaintiff could perform some of his past work

during the relevant period.

I.   The ALJ did not err when he gave res judicata effect to some
     of ALJ Musseman’s findings.

     On November 22, 2011, Plaintiff filed an application for DIB

alleging an onset date of November 1, 2010.          Tr. 78.     On May 13,

2013, ALJ Musseman issued a decision in which he found Plaintiff

9 - OPINION AND ORDER
     Case 3:19-cv-01526-BR    Document 19   Filed 10/26/20   Page 10 of 22




was not disabled.    Pursuant to 20 C.F.R. § 404.984(d), that

decision became the final decision of the Commissioner as to

Plaintiff’s November 22, 2011, application for DIB when the

Appeals Council denied Plaintiff's request for review.

     In the April 6, 2018, decision at issue here ALJ John

Michaelson gave res judicata effect to some of ALJ Musseman’s

findings pursuant to Chavez v. Bowen, 844 F.2d 691 (9th Cir.

1988).    As noted, Plaintiff alleges ALJ Michaelson erred when he

did so.

     In Chavez the Ninth Circuit held “[t]he principles of res

judicata apply to administrative decisions, although the doctrine

is applied less rigidly to administrative proceedings than to

judicial proceedings.”       844 F.2d at 691 (citation omitted).             An

earlier final decision that a claimant is not disabled creates a

presumption in Social Security cases that the claimant continues

to be able to work after the decision.          Id.   When adjudicating a

subsequent claim, the ALJ must apply the presumption of

continuing nondisability and determine the claimant is not

disabled unless the claimant rebuts the existing presumption as

to the already-adjudicated period.          A claimant may rebut the

presumption by showing a “changed circumstance” that affects the

issue of disability such as an increase in the severity of the

claimant’s impairments, the existence of an impairment not

considered in the previous application, or a change in the


10 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 11 of 22




claimant’s age category.     Acquiescence Ruling (AR), 97-49(9)

(Dec. 3, 1997), 1997 WL 742758, at *3.         “Adjudicators must adopt

such . . . finding[s] from the final decision on the prior claim

in determining whether the claimant is disabled with respect to

the unadjudicated period unless there is new and material

evidence relating to such a finding or there has been a change in

the law, regulations or rulings affecting the finding or the

method for arriving at the finding.”        Id.

     Here the ALJ gave res judicata effect to ALJ Musseman’s

findings at Steps Two and Three; gave partial res judicata

effect to ALJ Musseman’s findings at Step Four; and concluded

there was neither any new, material evidence nor any change in

the law, regulations, or rulings that affected those particular

findings by ALJ Musseman for the relevant period.             Plaintiff,

however, asserts he provided new and material evidence that

showed a change in Plaintiff’s circumstances and that such

evidence contradicted ALJ Musseman’s decision.

     At Step Two ALJ Musseman found Plaintiff had the severe

impairments of CVA and obesity, but he also found Plaintiff’s

neuropathy, affective disorder, and lumbar spine disorder were

nonsevere.   Tr. 80.   At Step Three ALJ Musseman found Plaintiff

did not have an impairment or combination of impairments that met

or medically equaled one of the Listings.          ALJ Musseman concluded

Plaintiff had the RFC to perform light work with the following


11 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 12 of 22




limitations:

            [Plaintiff] can lift and carry 20 pounds
            occasionally and 10 pounds frequently, sit for six
            hours in an eight-hour workday and stand and walk
            for six hours in an eight-hour workday. The
            claimant can occasionally bend, squat, and kneel,
            but cannot work overhead work. Due to the
            claimant's obesity, the claimant is restricted
            from work involving ladders, scaffolds,
            unprotected heights, and moving machinery.

Tr. 81.    At Step Four ALJ Musseman found Plaintiff was capable of

performing his past relevant work as a community worker, shift

manager, and vending manager.

     ALJ Michaelson, in turn, found at Step Two that during the

relevant period Plaintiff had the severe impairments of CVA and

obesity.   ALJ Michaelson noted Plaintiff had a newly-alleged

severe impairment of sleep apnea, but he found the record did not

reflect that condition caused more than minimal limitations in

Plaintiff’s ability to perform “basic work activities[, and,]

therefore, the new evidence . . . does not establish [sleep

apnea] to be a severe medically determinable impairment, and the

new evidence concerning [sleep apnea] is not material.”              Tr. 20.

Although Plaintiff disagrees with Judge Michaelson’s conclusion,

he does not point to any evidence in the record that establishes

his sleep apnea caused more than minimal limitations in his

ability to perform basic work activities during the relevant

period.

     ALJ Michaelson also gave res judicata effect to


12 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 13 of 22




ALJ Musseman’s Step Three findings as to whether Plaintiff’s

impairments met or equaled a Listing during the relevant period

and as to Plaintiff’s RFC during the relevant period.

ALJ Michaelson noted Plaintiff did not produce any new, material

evidence that his impairments met or equaled a Listing or that he

was incapable of performing the RFC assessed by ALJ Musseman

during the relevant period.      Although Plaintiff asserts ALJ

Michaelson failed to consider Listings 1.04A, 11.02, 11.04,

11.14, 11.18, and 12.04 in his Step Three evaluation, Plaintiff

fails to offer any analysis as to how his impairments satisfied

the criteria for any or all of those Listings during the relevant

period.

     ALJ Michaelson also gave res judicata effect to ALJ

Musseman’s Step Four finding as to Plaintiff’s ability to perform

his past work as community worker and shift manager during the

relevant period.   ALJ Michaelson, however, found Plaintiff’s

testimony at the December 21, 2017, hearing established the job

of vending manager was part of a composite job2 that Plaintiff

performed at a medium-exertion level.        Accordingly, ALJ

Michaelson did not give res judicata effect to that portion

of ALJ Musseman’s finding that Plaintiff was able to perform



     2
       A composite job is one that “has significant elements of
two or more occupations and therefore has no counterpart in the
DOT.” Albritten v. Berryhill, No. CV 17-0925-JPR, 2018 WL
3032860, at *4 (C.D. Cal. June 14, 2018).

13 - OPINION AND ORDER
      Case 3:19-cv-01526-BR   Document 19    Filed 10/26/20   Page 14 of 22




his past relevant work as a vending manager, but instead

ALJ Michaelson relied on the testimony of the VE that an

individual with Plaintiff’s limitations could perform the jobs of

community worker and shift manager during the relevant period.

      On this record the Court concludes the ALJ did not err when

he found Plaintiff failed to show a change in circumstances

sufficient to rebut the presumption of continuing nondisability

during the relevant period.       Accordingly, the Court concludes

ALJ Michaelson did not err in his application of res judicata to

portions of ALJ Musseman’s decision.

II.   The ALJ did not err at Step Two.

      Plaintiff asserts the ALJ erred at Step Two when he failed

to find Plaintiff’s back problems, sleep apnea, neuropathy,

central pain syndrome, diabetes, depression, and memory deficits

were severe during the relevant period.

      At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.            Stout v. Comm’r Soc.

Sec Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).              See also 20

C.F.R. § 416.920(a)(4)(ii); Keyser v. Comm’r of Soc. Sec. Admin.,

648 F.3d 721, 724 (9th Cir. 2011).          A severe impairment

“significantly limits” a claimant’s “physical or mental ability

to do basic work activities.”       20 C.F.R. §§ 416.921(a), (b).

Such abilities and aptitudes include walking, standing, sitting,


14 - OPINION AND ORDER
      Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 15 of 22




lifting, pushing, pulling, reaching, carrying, handling, seeing,

hearing, and speaking; understanding, carrying out, and

remembering simple instructions; using judgment; responding

appropriately to supervisors, co-workers, and usual work

situations; and dealing with changes in routine work settings.

Id.

      The Step Two threshold is low:

           [A]n impairment can be considered as not severe only if
           it is a slight abnormality which has such a minimal
           effect on the individual that it would not be expected
           to interfere with the individual’s ability to work
           . . . . [T]he severity regulation is to do no more
           than allow the Secretary to deny benefits summarily to
           those applicants with impairments of a minimal nature
           which could never prevent a person from working.

SSR 85-28, at *2 (Nov. 30, 1984)(internal quotations omitted).

The “step-two inquiry “ is ‘a de minimis screening device to

dispose of groundless claims.’”       Edlund v. Massanari, 253 F.3d

1152, 1158 (9th Cir. 2001)(quoting Smolen v. Chater, 80 F.3d

1273, 1290 (9th Cir. 1996)).      The Ninth Circuit, however, has

held when the ALJ has resolved Step Two in a claimant’s favor,

any error in designating specific impairments as severe does not

prejudice a claimant at Step Two if the ALJ considered the

impairments when formulating his assessment of Plaintiff’s RFC.

Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005)(any error in

omitting an impairment from the severe impairments identified at

Step Two was harmless when Step Two was resolved in claimant’s

favor).   See also Buck v. Berryhill, No. 14-35976, 2017 WL

15 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 16 of 22




3862450, at *5 (9th Cir. 2017)(“[S]tep two was decided in [the

plaintiff’s] favor after both hearings.         He could not possibly

have been prejudiced.     Any alleged error is therefore harmless

and cannot be the basis for a remand.”)(citation omitted).

     As noted, ALJ Michaelson resolved Step Two in Plaintiff’s

favor.   In addition, the ALJ considered Plaintiff’s sleep apnea,

neuropathy, central pain syndrome, diabetes, depression, and

memory issues and found the record did not indicate they were

severe during the relevant period.

     The Court, therefore, concludes on this record that the ALJ

did not err when he failed to find at Step Two that Plaintiff’s

sleep apnea, neuropathy, central pain syndrome, diabetes,

depression, and memory issues were severe impairments during the

relevant period.

III. The ALJ did not err when he found at Step Three that
     Plaintiff’s impairments did not meet any Listing during the
     relevant period.

     Plaintiff asserts the ALJ erred when he found at Step Three

that Plaintiff’s impairments did not meet any Listing during the

relevant period.   Specifically, as noted, Plaintiff asserts the

ALJ failed to consider Listings 1.04A, 11.02, 11.04, 11.14,

11.18, and 12.04 in his Step Three analysis.           Plaintiff, however,

does not offer any evidence or analysis that his impairments

satisfied the criteria for any or all of these Listings during

the relevant period.     See Lewis v. Apfel, 236 F.3d 503, 514 (9th


16 - OPINION AND ORDER
      Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 17 of 22




Cir. 2001)(Lewis has offered no theory . . . as to how his

seizure disorder and mental retardation combined to equal a

listed impairment.     Nor has he pointed to evidence that shows

that his combined impairments equal a listed impairment. . . .

The ALJ did not err in concluding that Lewis's conditions did not

equal a listed impairment.”).

      Accordingly, the Court concludes ALJ Michaelson did not err

when he found Plaintiff’s impairments did not meet or equal a

Listing during the relevant period.

IV.   The ALJ did not err when he partially rejected Plaintiff’s
      testimony.

      Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.

      The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.

      “First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other

symptoms alleged.’”     Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007)).    The claimant need not show her “impairment

could reasonably be expected to cause the severity of the symptom

she has alleged; she need only show that it could reasonably have

caused some degree of the symptom.”         Garrison, 759 F.3d at 1014

17 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20    Page 18 of 22




(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce “objective medical evidence

of the pain or fatigue itself, or the severity thereof.”

Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”   Garrison, 759 F.3d at 1014-15.             See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

General assertions that the claimant's testimony is not credible

are insufficient.    Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).   The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”              Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     Plaintiff testified at the hearing that he was unable to

work during the relevant period because he was “having a lot of

pain in [his] . . . left side, left arm mainly, arm and hand

where it cause[d] [him] problems with even picking up a pencil.

[He also] [could not] type very well anymore.”              Tr. 40.

Plaintiff stated he tried methadone “and that wasn’t doing any

good, and then [he] tried morphine,” which did not reduce his

pain and gave him constipation.      Tr. 41.     Plaintiff testified he

reads books, but he does not “sit there for hours reading a book”


18 - OPINION AND ORDER
       Case 3:19-cv-01526-BR    Document 19   Filed 10/26/20    Page 19 of 22




because “it’s not [his] favorite pastime.”             Tr. 43.      Plaintiff

stated he does “some chatting online” although that “requires

[him] to type, and that's quite painful to type even with the

fact that I don't use my left hand that much for typing; it's

still pretty painful.”         Tr. 43-44.     Plaintiff noted he has

problems paying attention that “have gotten worse.”                 Tr. 44.

       The ALJ found “for the DIB adjudicative period [Plaintiff’s]

statements concerning the intensity, persistence and limiting

effects of [his] symptoms are not fully supported.”                 Tr. 21.

Specifically, the ALJ noted the medical record reflects Plaintiff

reported his left-side pain was adequately controlled with

medication during the relevant period.            See, e.g., Tr. 141, 143,

580.   The ALJ also noted neurologic examinations of Plaintiff

during the relevant period reflect Plaintiff had normal gait,

muscle tone, and strength.         See, e.g., Tr. 469, 504, 522, 561.

       In addition, in November 2014 Plaintiff reported he “chat[s]

on the computer all day.        All sorts of people basically I’m

looking for a companion.        Match.com and other sites.           I have all

sorts of sites.”     Tr. 500.      Similarly, in April 2015 Plaintiff

reported he had “been talking to this girl online. . . .                  It’s

been about a year they’ve been online dating. . . .                 Also he has

another lady friend he’s been talking to.”             Tr. 469.      In April

2015 Plaintiff reported he had “gotten back into building plastic

models [and] started working on some puzzles.”                 Tr. 469.


19 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 20 of 22




     The record also reflects Plaintiff had “mild sleep apnea” in

March 2015.   In November 2015, however, Plaintiff reported he had

“worn [a] CPAP unsuccessfully in the past.          [Plaintiff] state[d]

he [was] not sure why he [was] back [at the sleep clinic] as he

does not want to wear [a] CPAP.”      Tr. 592.      After his evaluation

Plaintiff continued to decline to wear a CPAP.

     The Court concludes on this record that the ALJ did not err

when he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

during the relevant period because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

V.   The ALJ did not err when he found at Step Four that
     Plaintiff could perform some of his past relevant work
     during the relevant period.

     Plaintiff asserts the ALJ erred when he found at Step Four

that Plaintiff could perform some of his past relevant work

during the relevant period.

     As noted, the ALJ “gave effect to ALJ Musseman’s findings at

step four” and, therefore, found Plaintiff could perform his past

work as a community worker and shift manager during the relevant

period.   The ALJ, however, also found “new and material evidence

. . . show[ed] that the vending manager job was part of a

composite job that [Plaintiff] performed in the medium exertion

range.”   Tr. 26.   The ALJ, therefore, did not “give effect” to


20 - OPINION AND ORDER
        Case 3:19-cv-01526-BR    Document 19   Filed 10/26/20   Page 21 of 22




ALJ Musseman’s finding that Plaintiff could perform the vending

manager job during the relevant period.

        Plaintiff asserts ALJ Michaelson erred when he gave effect

to Judge Musseman’s findings regarding Plaintiff’s ability to

perform his past relevant work as a community worker and shift

manager during the relevant period because there was a material

change in the law between ALJ Musseman’s decision and ALJ

Michaelson’s decision.          Specifically, the SSA promulgated new

guidance in the Program Operations Manual (POMS) regarding how to

determine a claimant’s capacity to perform his past relevant

work.    According to Plaintiff, this change in POMS constitutes a

change in “law, regulations, [or] rulings,” and, therefore,

Plaintiff showed a “changed circumstance” that affects the issue

of his disability and rebuts the presumption of continuing

nondisability during the relevant period.              AR 97-49(9), 1997 WL

742758, at *3.      Even if new guidance in POMS actually constitutes

a change in “law, regulations, [or] rulings,” however, the

provision at issue did not become effective until April 13, 2017.

As noted, ALJ Michaelson found Plaintiff became disabled as of

January 25, 2016, and, therefore, the change in POMS would not

have affected the outcome of the ALJ’s decision regarding

Plaintiff’s DIB benefits.

        The Court, therefore, concludes on this record that

Plaintiff did not show a “changed circumstance” that affected the


21 - OPINION AND ORDER
     Case 3:19-cv-01526-BR   Document 19   Filed 10/26/20   Page 22 of 22




issue of his disability.     Accordingly, the Court concludes the

ALJ did not err at Step Four when he found Plaintiff could

perform his past relevant work as community worker or shift

manager during the relevant period.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 26th day of October, 2020.

                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




22 - OPINION AND ORDER
